DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 08/26/2021. Claims 9, 16 and 25 are amended. Claims 1-8 and 30-50 are cancelled. Claims 51-67 are new. Claims 9-29 and 51-67 are currently pending.
The objection to claim 16 has been withdrawn due to applicant’s amendment.
The rejection of claims 25-29 under 35 U.S.C. 112(b) has been withdrawn due to applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 08/26/2021, with respect to the rejection(s) of claim(s) 9-10, 14, 16-19, 21-25 and 27 under 35 U.S.C. 102(a)(1) as being anticipated by Adams; claims 11-13 under 35 U.S.C. 103 as being unpatentable over Adams in view of Rudt; claim 15 under 35 U.S.C. 103 as being unpatentable over Adams in view of Patterson; claim 20 under 35 U.S.C. 103 as being unpatentable over Adams in view of Kappel; claims 26 and 28-29 under 35 U.S.C. 103 as being unpatentable over Adams in view of Gonzalez-Hernandez; claims 41-43 and 49 under 35 U.S.C. 103 as being unpatentable over Adams in view of Bindra; claim 44 under 35 U.S.C. 103 as being unpatentable over Adams in view of Bindra and Lubbers; and claims 45-48 and 50 under 35 U.S.C. 103 as being unpatentable over Adams in view of Bindra and Rudt, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Haendler on 10/13/2021.

The application has been amended as follows: 
In the claims:
In claim 9, line 8, the following limitation has been deleted:
“through a lumen of a tendon sheath”
And replaced with the following limitation:
– through the lumen of the tendon sheath – .
In claim 23, lines 2-3, the following limitation has been deleted:
“two tendon sheath lining portions, each tendon sheath lining portion serving for receiving the tendon stumps of respective tendons”
And replaced with the following limitation:
– two tendon sheath lining portions, a first tendon sheath lining portion serving for receiving the tendon stump, a second tendon sheath lining portion serving for receiving a second tendon stump – .
In claim 25, the claim has been replaced with the following:
– An assembly as claimed in claim 24, in which the first tendon sheath lining portion extends from the first end towards a part of the liner disposed between the first and second ends, and the 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record, US 2009/0131980 A1 to Wiesman discloses a tendon cap for tendon repair, wherein a suture is attached to a tendon stump and the tendon cap to connect the two structures, but fails to disclose the suture configured to transit relative to and through the tendon cap, or the suture including a deformable portion, and it would not be obvious to modify the device as claimed, since Wiesman discloses the tendon cap and tendon stump attached to each other via the suture.
	US 5897591 to Kobayashi discloses an implant which lines an inner surface of a tendon sheath to attach two tendon stumps, but fails to disclose the implant releasably coupled to the suture used to attach the tendon stumps, and it would not be obvious to modify the device as claimed, since Kobayashi discloses the suture only used to attach the tendon stumps together.
	Regarding base claim 1, the closest prior art of record fails to teach, suggest or render obvious the combination of features claimed, specifically an assembly for use in repairing a severed tendon, the assembly comprising: a liner for lining a lumen of a tendon sheath, the liner defining a passage along which a tendon stump can pass during transit along the lumen, the liner acting to restrict contact between the tendon stump and the tendon sheath; a threading element adapted to transit along and through the lumen of the tendon sheath; the liner is adapted to be releasably coupled to the threading element so that it can be drawn into the tendon sheath by the threading element and released from the threading element so as to reside within the lumen, the threading element configured to transit relative to and through the liner while the liner resides within the lumen of the tendon sheath.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIGID K BYRD/Examiner, Art Unit 3771 

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771